     Case 2:17-cv-00772-MCE-EFB Document 56 Filed 01/04/21 Page 1 of 1


1

2

3

4

5

6

7

8                            UNITED STATES DISTRICT COURT

9                           EASTERN DISTRICT OF CALIFORNIA

10

11   ASHLEY LUTHER MURRAY PRICE,              No. 2:17-cv-00772-MCE-EFB
12                  Plaintiff,
13         v.                                 ORDER
14   RON BARNES, et al.,
15                  Defendants.
16

17        Plaintiff’s Motion to Amend the Judgment (ECF No. 55) is DENIED.

18        IT IS SO ORDERED.

19

20   Dated: December 30, 2020

21

22

23

24

25

26
27

28
                                              1
